DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “means for confirming”, “means for authorizing” in claim 53 and “means for confirming”, “means for authorizing” in claim 54, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s disclosure  states in below paragraph the means for confirming and authorization as follow : “[0012] … confirming the integrity of the data portion may include operations, features, means, or instructions for confirming that a first control information from a control portion of the message matches a second control information calculated based on the hash. [0013] … authorizing the one or more user plane tunnels may include operations, features, means, or instructions for establishing the one or more user plane tunnels.” Based on the above paragraphs , the disclosure is devoid of any structure that performs the functions in the claims. Therefore, the claim 53 and claim 54 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6, 10-18,20-30,32,36-44,46-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" from IDS in view of "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)" from IDS

Regarding claims 1,14,27,40, 53,54 "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches method for wireless communications at a receiving device( page 1, new Enb / target Enb) , comprising:
receiving, at a RAC layer (RAC layer of the illustration in page 1) of the receiving device, information from which the RAC layer is able to identify a hash (HASH of the illustration in page 1) calculated based at least in part on a data portion (DTCH SDU(s) {i.e. UL EDT Data) of the illustration in  page 1, see also comment "This is input to HASH (for caiculation of sSRMAC-I/}") of a message (MAC Msg3 PDU of the illustration in page 1) received by a MAC layer (MAC layer of the illustration in page 1) of the receiving device (paragraph "Reason for change’, subparagraph 1, lines 3-4; page 4, paragraph 3, lines 1-2, 4-5);

- confirming, at the ARC layer and based at least in part on the hash, an integrity of the data portion of the message (sRMAC of the ilustration in page 1, see also comment "This is input to HASH (for calculation of sRMAC-I)") (paragraph "Reason for change’, subparagraph 2, lines 2-3; page 4, paragraph 3, lines 1-2, 4-7); and

- authorizing, based at least in part on the integrity confirmation, one or more user plane tunnels with the MAC layer to forward the data portion of the message from the  (implicit after the integrity verification in page 1)

"EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data"  does not explicitly teach  that the RRC layer is hosted by a-central unit of the receiving device and the MAC layer is hosted by a distributed unit

However, "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)"  teaches  the RRC layer is hosted by a-central unit of the receiving device and the MAC layer is hosted by a distributed unit ( paragraph 3.1, definitions gNB Central Unit (gNB-CU) and gNB Distributed Unit (gNB-DU) to implement in receiving devices a functional split CU/DU, where the CU is a logical node hosting i.e. the RRC protocol of the receiving device and the DU another logical node hosting i.e. the MAC layer)

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data"  include the RRC layer is hosted by a-central unit of the receiving device and the MAC layer is hosted by a distributed unit, as suggested by "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)". application of the functional split model of 5G standard.Regarding claims 2, 22,28,48 "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches wherein confirming the integrity of the data portion comprises: confirming that a first control information from a control portion of the message matches a second control information calculated based at least in part on the hash(page 3, paragraph 3, lines 1-5 discloses The UE shall calculate HASHUE_date … with UL EDT data. The UE shall calculate shortResumeMAC-I with source PCT, source C-RNTL target Cell-ID, and HASHUEdata. The target eNB shall calculate HASHeNB_data … with UL EDT data received from the UE, and shall include the HASHeND_data)  Regarding claims 3,23,29,49 "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches wherein the first and second control information comprise a ShortResumeMAC-I message authentication token(page 3, paragraph 3, lines 4-7 Discloses In the Retrieve UE Context Request message to
the source eNB. The source eND shall verify the ShoriResumeMAC-I with the source PCT, sousce C-RNTT, target Cell-ID and HASHeND_data).Regarding claims 4, 18,30,44 the combination of , "EDT correction - input "S" to  wherein authorizing the one or more user plane tunnels further comprises: establishing the one or more user plane tunnels("3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)", page 10, section 6.1.1 discloses The node bosting user plane part of NR PDCP for gNB-CU, NB-CU-UP, and for EN-DIXC, MeNB or SeNB depending on the bearer split shall perform user Inactivity monitoring and further informs ms inactivity or (rejactivation to the aode having C-plane connection towards the core network (e.g, over Ei, 2}. The node bosting NR BLC fe.g.gNB-DU) may perform user imactivity monitoring and further inform its inactivity or (re)activation to the node host control plane, e.g. gNB-CU or gNB-CU-CP)Regarding claim 6, 32 "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches wherein the information identifies the hash calculated by the distributed unit(page 3, paragraph 3, lines 4-7 Discloses In the Retrieve UE Context Request message to
the source eNB. The source eND shall verify the ShoriResumeMAC-I with the source PCT, sousce C-RNTT, target Cell-ID and HASHeND_data).
Regarding claims 10, 24,36 ,50  "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches wherein the receiving device comprises a target base station, and confirming the integrity of the data portion of the message comprises: providing, to a source base station associated with a wireless device transmitting the message, the hash and a control information from a control portion of the message; (page 3, paragraph 3, lines 1-5 discloses The UE shall calculate HASHUE_date … with UL EDT data. The UE shall calculate shortResumeMAC-I with source PCT, source C-RNTL target Cell-ID, and HASHUEdata. The target eNB shall calculate HASHeNB_data … with UL EDT data received from the UE, and shall include the HASHeND_data)  and receiving a signal from the source base station confirming the integrity of the data portion of the message(page 3, paragraph 3, lines 1-5 discloses The UE shall calculate HASHUE_date … with UL EDT data. The UE shall calculate shortResumeMAC-I with source PCT, source C-RNTL target Cell-ID, and HASHUEdata. The target eNB shall calculate HASHeNB_data … with UL EDT data received from the UE, and shall include the HASHeND_data)  .Regarding claims 11,37 "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches The method of claim 10, further comprising: receiving a security context for the wireless device from the source base station; (page 3, paragraph 3, lines 4-7 Discloses In the Retrieve UE Context Request message to
the source eNB. The source eND shall verify the ShortResumeMAC-I with the source PCT, sousce C-RNTT, target Cell-ID and HASHeND_data) and establishing a security protocol with the wireless device based at least in part on the security context(page 3, paragraph 3, lines 4-7 Discloses In the Retrieve UE Context Request message to the source eNB. The source eND shall verify the ShortResumeMAC-I with the source PCT, sousce C-RNTT, target Cell-ID and HASHeND_data).Regarding claims 12,25,38,51 the combination of , "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" and "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)" does not explicitly teach   forwarding the data portion of the message to a network entity after processing at the central unit( "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)" , paragraph 3.1, definitions gNB Central Unit (gNB-CU) and gNB Distributed Unit (gNB-DU) to implement in receiving devices a functional split CU/DU).Regarding claims 13,26,39,52  "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches The method of claim 1, further comprising: identifying at least one of a radio resource control (RRC) key, a physical layer cell identifier (PCI), page 3, paragraph 3, lines 4-7 Discloses In the Retrieve UE Context Request message to
the source eNB. The source eND shall verify the ShoriResumeMAC-I with the source PCT, sousce C-RNTT, target Cell-ID and HASHeND_data).
Regarding claims 15,41 "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches wherein confirming the integrity of the data message comprises: receiving, from the central unit of the receiving device, a key; (page 3, discloses The AS security context sent to the target eNB shall include
the new derived K eNB *, the NCC associated to the K eNB *, the UE EPS security capabilities including the security algorithms supported by the UE and ciphering and integrity algorithms used in the source cell) and using the key and the hash to verify the control information from the control portion of the message,( page 3, discloses The target eNB shall check if it supports the ciphering and integrity algorithms used in the source cell)  wherein verifying the control information confirms the integrity of the data portion of the message(page 3, discloses If this is not the case, the target eNB shall send an appropriate error message to the UE. If the check is successful the target ENB derives new AS keys (RRC integrity key, RRC encryption key and UP keys) corresponding to the algorithms from the received K eNB *)
Regarding claims 16, 42 "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches wherein the key is calculated by the central unit and is unique to the distributed unit(Page 3, discloses The source eNB responds with a Retrieve UE Context Response message to the target eNB On X2 interface including the UE Context including the AS security context. The AS security context sent to the target eNB shall include the new derived K eNB *, the NCC associated to the K eNB *, the UE EPS security capabilities including the security algorithms supported by the UE and ciphering and integrity algorithms used in the source cell).Regarding claims 17, 43 "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches wherein the key is a source base station key that is common to the central unit and the distributed unit(page 3, discloses The target eNB shall check if it supports the ciphering and integrity algorithms used in the source cell).Regarding claims 20,46 "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches wherein identifying the control information comprises: decoding the control portion of the message (page 3, discloses reset all PDCP COUNTS to 0 and activates the new keys in PDCP layer. The target eNB responds with a RRC Connection Resume message including the NCC received from source eNB to the UE on SRR 1, integrity protected in PIXCP layer using the new AS keys)
Regarding claims 21,47 "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" teaches  wherein identifying the control information comprises: transmitting the control portion of the message to the central unit; and receiving a signal from the central unit identifying the control information(page 3, paragraph 3, lines 4-7 Discloses In the Retrieve UE Context Request message to
the source eNB. The source eND shall verify the ShoriResumeMAC-I with the source PCT, sousce C-RNTT, target Cell-ID and HASHeND_data).


Claims 7-9,33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" from IDS in view of "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)" from IDS further in view of  SATPATHY to (US20180253559)
Regarding claims 7,33 the combination of , "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" and "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)" does not explicitly teach  wherein the information comprises a bit string of the data portion of the message, wherein confirming the integrity of the data portion comprises: calculating the hash based at least in part on the bit stringSATPATHY  teaches wherein the information comprises a bit string of the data portion of the message, wherein confirming the integrity of the data portion comprises: calculating the hash based at least in part on the bit string ([0059] discloses where H is the Hash Key, a string of 128 zero bits encrypted using the block cipher, A is data which is only authenticated (not encrypted), C is the ciphertext, m is the number of 128 bit blocks in A, n is the number of 128 bit blocks in C (the final blocks of A and C need not be exactly 128 bits))

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data"  and "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)" include the RRC layer is hosted by a-central unit of the receiving device and the MAC layer is hosted by a distributed unit, as suggested by SATPATHY. This modification would benefit the system to implement the application of the functional split model of 5G standard.Regarding claims 8,34 the combination of , "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" and "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)" and SATPATHY teaches  The method of claim 7, further comprising: receiving a control portion and the data portion of the message from the distributed unit; and identifying a page 3, paragraph 3, lines 4-7 Discloses In the Retrieve UE Context Request message to
the source eNB. The source eND shall verify the ShoriResumeMAC-I with the source PCT, sousce C-RNTT, target Cell-ID and HASHeND_data).Regarding claims 9, 35 the combination of , "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" and "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)" and SATPATHY teaches   The method of claim 8, wherein the control portion and the data portion of the message are received at a control plane function of the central unit(page 3, paragraph 3, lines 4-7 Discloses In the Retrieve UE Context Request message to the source eNB. The source eND shall verify the ShoriResumeMAC-I with the source PCT, sousce C-RNTT, target Cell-ID and HASHeND_data).

Claims 5, 19,31,45 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data" from IDS in view of "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)" from IDS further in view of  AKHAVAIN MOHAMMADI to ( US 20200128469)
Regarding claims 5,19,31,45 the combination of , "EDT correction - input "S" to    wherein authorizing the one or more user plane tunnels further comprises: identifying the one or more user plane tunnels are previously established

However, AKHAVAIN MOHAMMADI teaches wherein authorizing the one or more user plane tunnels further comprises: identifying the one or more user plane tunnels are previously established ([0054] discloses  receiving from a first node, an incoming SR packet, having a SID associated with a first GTP tunnel terminating at the tandem node; and transmitting an outgoing SR packet to a next node in the mobile core network along the user plane, the outgoing SR packet having a SID associated with a second GTP tunnel beginning with the tandem node… the GTP information previously received by the tandem node is received from other mobile network nodes for the PDU session established to use a GTP based user plane)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of "EDT correction - input "S" to calculation of HASHUE-data and HASHeNB-data"  and "3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NG-RAN; Architecture description (Release 15)" include wherein authorizing the one or more user plane tunnels further comprises: identifying the one or more user plane tunnels are previously established, as suggested by AKHAVAIN MOHAMMADI. This modification application of the functional split model of 5G standard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461